                    Case 3:17-cv-04344-JD Document 263 Filed 03/08/19 Page 1 of 1
                                                                                                                              Reset Form

 1                                                UNITED STATES DISTRICT COURT
 2                                            NORTHERN DISTRICT OF CALIFORNIA
     MICHAEL MCDONALD, TAMARA DRAUT, and DOMINIQUE MURILLO,
 3   on behalf of themselves; and as parents and guardians of their children,   )
     P.G.M., P.S.M., P.R.M., H.D.-F., M.M., G.M., and E.M.; and on behalf of    )            3:17-cv-04344
                                                                                    Case No: _______________
     all others similarly situated,
 4                                                                              )
                                                    Plaintiff(s),               )   APPLICATION FOR
               v.
 5    KILOO A/S; SYBO GAMES APS; ADCOLONY, INC.;
                                                                                )   ADMISSION OF ATTORNEY
      CHARTBOOST, INC.; FLURRY, INC.; INMOBI PTE LTD.;                          )   PRO HAC VICE
 6    IRONSOURCE USA INC.; OATH (AMERICAS) INC. d/b/a OATH
      ADVERTISING, INC.; OATH, INC.; TAPJOY, INC.; and VUNGLE,
                                                                                )   (CIVIL LOCAL RULE 11-3)
      INC.,                                                                     )
 7                                                                              )
                                                    Defendant(s).
                                                                                )
 8
          I, Sean A. Petterson                    , an active member in good standing of the bar of
 9    the State of New York        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs                                   in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Michael W. Sobol                        an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                                          LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      250 Hudson St, 8th Fl.                                                         275 Battery St, 29th Fl,
14    New York, NY 10013                                                             San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                                                      LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 355-9500                                                                 (415) 956-1000
       MY EMAIL ADDRESS OF RECORD:                                                    LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    spetterson@lchb.com                                                            msobol@lchb.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5412663      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
           I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/08/19                                                                          Sean A. Petterson
22                                                                                                          APPLICANT

23
                                                ORDER GRANTING APPLICATION
24                                        FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Sean A. Petterson                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 3/11/19
                                                                                      UNITED STATES DISTRICT/MAGISTRATE
                                                                                                            xxxxxxxxxx JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                                             October 2012
